                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                                     CRIMINAL ACTION

          v.                                                  NO. 18-249-9

 DENNIS HARMON

                                 ORDER RE: MOTIONS TO SUPPRESS

         AND NOW, this 7th day of August, 2019, upon consideration of the Motions to Suppress

Statements and Cellphone Evidence filed by Defendant Dennis Harmon (ECF 214, 216), and for

the reasons stated in the foregoing memorandum, it is hereby ORDERED as follows:

    1. The Motion to Suppress Statements filed by Defendant Harmon (ECF 214) is

         GRANTED IN PART and DENIED IN PART; and

    2. The Motion to Suppress Cellphone Evidence (ECF 216) is DENIED.




                                                                           BY THE COURT:

                                                                           /s/ Michael M. Baylson

                                                                           ________________________
                                                                           Michael M. Baylson, U.S.D.J.


O:\Criminal Cases\18cr249 US v West et al\18cr249-9 Order re Mots to Suppress Stmts and Cellphone Evid
